 Case 1:19-cr-00627-VM Document 122 Filed 08/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                              8/26/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :                19 CR 627 (VM)
          -against-              :                   ORDER
                                 :
ARIEL ACOSTA, et al.,            :
                                 :
                  Defendants.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

        The status conference currently scheduled for August 27,
2021 is hereby rescheduled for Friday, September 17, 2021 at
3:00 p.m.
        All parties to this action have informed the Court of
their consent to an exclusion of time from the Speedy Trial
Act until September 17, 2021.
        It is hereby ordered that time until September 17, 2021
shall    be   excluded   from   speedy   trial   calculations.      This
exclusion is designed to guarantee effectiveness of counsel
and prevent any possible miscarriage of justice. The value of
this exclusion outweighs the best interests of the Defendant
and the public to a speedy trial. This order of exclusion of
time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:        New York, New York
              26 August 2021



                                         _______________________
                                         __
                                          ___
                                            ____
                                               _______
                                                    ______________  __
                                                                    ___
                                                 Victor
                                                 Vict
                                                 Vi ct or Marrero
                                                     tor
                                                       or Maar
                                                             rre
                                                               rero
                                                                 ro
                                                     U.S.D.J.
                                                     U.S.
                                                     U. S.D
                                                          D..J.
